DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1-2, 4-11, 14-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A method for extracting information from an image of a document comprising: acquiring an image comprising image data relating to at least a part of the document; manipulating the image data to obtain a document image; performing optical character recognition of the image data to produce recognized data; attempting non-textual classification of the document image by machine recognition of non-textual characters to obtain classification data; attempting textual classification of the document image by machine recognition of textual characters to obtain classification data; and using the classification data and recognized data to extract information from the linage, wherein attempting textual classification of the document image by machine recognition of textual characters to obtain classification data comprises keyword classification of the document image to obtain classification data, wherein keyword classification comprises: obtaining the recognized data; retrieving a list of template data; obtaining a weighting matrix using the list of template data: classifying the document to a determined document type using the list of template data and the weighting matrix; and if a threshold level of confidence in the classification is achieved, obtaining classification data by semantic labelling of the document image.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A method for extracting information from an image of a document comprising: acquiring an image comprising image data relating to at least a part of the document; manipulating the image wherein attempting textual classification of the document image by machine recognition of textual characters to obtain classification data comprises: attempting keyword classification of the document image to obtain classification data; if keyword classification has failed, attempting convolutional neural network classification of the document image to obtain classification data; and if convolutional neural network classification has failed, attempting visual classification of the document image to obtain classification data.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A method for extracting information from an image of a document comprising: acquiring an image comprising image data relating to at least a part of a document; classifying the image data as comprising a determined document type; using knowledge of the determined document type to extract image data from the segmenting the extracted image data to obtain segmentation data; performing optical character recognition on the segmentation data to obtain recognized data; post-processing the recognized data to obtain classification data; and using the classification data and recognized data to extract information from the image, wherein performing optical character recognition on the segmented data comprises: cropping the image data using the segmentation data, recognizing text in the cropped image data, and obtaining recognized data, the recognized data comprising the position of the cropped image data and the recognized text: wherein recognizing text in the cropped image data comprises using prior knowledge about the determined document type and using a recognizing network comprising a 
deep convolutional neural network with long short-term memory network layers on top.” (Emphasis added – Prior art of record fails to teach the underlined portion.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 4, 2021